     20-60788-rbk Doc#1 Filed 12/08/20 Entered 12/08/20 14:57:10 Main Document Pg 1 of 8


 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 WESTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     Cathedral Hotel Group, LP

2.   All other names debtor used       dba Staybridge Suites
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           2      6      –      4      5        8    2         9   9     1

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       c/o Kira Hospitality, LLC
                                       Number         Street                                           Number     Street
                                       415 S. 21st Street
                                                                                                       P.O. Box



                                       Waco                                TX       76706
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       McClennan                                                       from principal place of business
                                       County

                                                                                                       67711 30th Avenue
                                                                                                       Number     Street

                                                                                                       Cathedral City, CA


                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
     20-60788-rbk Doc#1 Filed 12/08/20 Entered 12/08/20 14:57:10 Main Document Pg 2 of 8


Debtor Cathedral Hotel Group, LP                                                         Case number (if known)

7.   Describe debtor's business        A. Check one:

                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            None of the above


                                       B. Check all that apply:

                                            Tax-exempt entity (as described in 26 U.S.C. § 501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in
                                            15 U.S.C. § 80a-3)
                                            Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                       C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes




8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                         Chapter 7
                                            Chapter 9
     A debtor who is a "small               Chapter 11. Check all that apply:
     business debtor" must check                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
     the first sub-box. A debtor as                         aggregate noncontingent liquidated debts (excluding debts owed to insiders or
     defined in § 1182(1) who elects                        affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
     to proceed under subchapter V                          recent balance sheet, statement of operations, cash-flow statement, and federal
     of chapter 11 (whether or not                          income tax return or if any of these documents do not exist, follow the procedure
     the debtor is a "small business                        in 11 U.S.C. § 1116(1)(B).
     debtor") must check the second
     sub-box.                                                 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, AND IT CHOOSES TO PROCEED UNDER SUBCHAPTER V
                                                              OF CHAPTER 11. If this sub-box is selected, attach the most recent balance
                                                              sheet, statement of operations, cash-flow statement, and federal income tax
                                                              return, or if any of these documents do not exist, follow the procedure in
                                                              11 U.S.C. § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                              Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                              form.

                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                              Rule 12b-2.

                                            Chapter 12




Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 2
     20-60788-rbk Doc#1 Filed 12/08/20 Entered 12/08/20 14:57:10 Main Document Pg 3 of 8


Debtor Cathedral Hotel Group, LP                                                          Case number (if known)

9.   Were prior bankruptcy                  No
     cases filed by or against
     the debtor within the last 8           Yes. District                                        When                    Case number
     years?                                                                                             MM / DD / YYYY

                                                 District                                        When                    Case number
     If more than 2 cases, attach a
                                                                                                        MM / DD / YYYY
     separate list.
                                                 District                                        When                    Case number
                                                                                                        MM / DD / YYYY

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                   District                                                    When
     List all cases. If more than 1,                                                                                          MM / DD / YYYY
     attach a separate list.                       Case number, if known


                                                   Debtor                                                      Relationship

                                                   District                                                    When
                                                                                                                              MM / DD / YYYY
                                                   Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                            Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                            days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                            any other district.

                                            A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                            district.




Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
   20-60788-rbk Doc#1 Filed 12/08/20 Entered 12/08/20 14:57:10 Main Document Pg 4 of 8


Debtor Cathedral Hotel Group, LP                                                    Case number (if known)

12. Does the debtor own or              No
    have possession of any              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                needed.
    property that needs
                                             Why does the property need immediate attention?               (Check all that apply.)
    immediate attention?
                                                  It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                  safety.
                                                  What is the hazard?

                                                  It needs to be physically secured or protected from the weather.

                                                  It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                  attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                  related assets or other options).

                                                  Other


                                             Where is the property?
                                                                          Number      Street




                                                                          City                                       State      ZIP Code

                                             Is the property insured?

                                                  No
                                                  Yes. Insurance agency

                                                          Contact name

                                                          Phone


              Statistical and adminstrative information
13. Debtor's estimation of         Check one:
    available funds                    Funds will be available for distribution to unsecured creditors.
                                       After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                       creditors.

14. Estimated number of                 1-49                              1,000-5,000                         25,001-50,000
    creditors                           50-99                             5,001-10,000                        50,001-100,000
                                        100-199                           10,001-25,000                       More than 100,000
                                        200-999

15. Estimated assets                    $0-$50,000                        $1,000,001-$10 million              $500,000,001-$1 billion
                                        $50,001-$100,000                  $10,000,001-$50 million             $1,000,000,001-$10 billion
                                        $100,001-$500,000                 $50,000,001-$100 million            $10,000,000,001-$50 billion
                                        $500,001-$1 million               $100,000,001-$500 million           More than $50 billion

16. Estimated liabilities               $0-$50,000                        $1,000,001-$10 million              $500,000,001-$1 billion
                                        $50,001-$100,000                  $10,000,001-$50 million             $1,000,000,001-$10 billion
                                        $100,001-$500,000                 $50,000,001-$100 million            $10,000,000,001-$50 billion
                                        $500,001-$1 million               $100,000,001-$500 million           More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 4
   20-60788-rbk Doc#1 Filed 12/08/20 Entered 12/08/20 14:57:10 Main Document Pg 5 of 8


Debtor Cathedral Hotel Group, LP                                                         Case number (if known)


              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 12/08/2020
                                                      MM / DD / YYYY



                                          X /s/ Kirit Daftary
                                              Signature of authorized representative of debtor
                                              Kirit Daftary
                                              Printed name
                                              Manager, Kira Hospitality, LLC
                                              Title

18. Signature of attorney                X /s/ Stephen W. Sather                                                  Date   12/08/2020
                                            Signature of attorney for debtor                                             MM / DD / YYYY

                                            Stephen W. Sather
                                            Printed name
                                            Barron & Newburger, P.C.
                                            Firm name
                                            7320 N. MoPac Expwy., Suite 400
                                            Number          Street



                                            Austin                                                     TX                 78731
                                            City                                                       State              ZIP Code


                                            (512) 476-9103                                             ssather@bn-lawyers.com
                                            Contact phone                                              Email address
                                            17657520                                                   TX
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 5
    20-60788-rbk Doc#1 Filed 12/08/20 Entered 12/08/20 14:57:10 Main Document Pg 6 of 8


 Fill in this information to identify the case:
 Debtor name        Cathedral Hotel Group, LP

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   SSHCOF III-PDOF IR-A                               Promissory Note                        23,178,133.83 11,100,000.00 12,078,133.83
    CC, LLC
    c/o Lisa Wolgast
    Morris Manning Martin,
    LLP
    3343 Peachtree Rd. NE,
2   BBG, Inc.                                          Services                                                                    $3,500.00
    8300 Douglass Avenue,
    Suite 600
    Dallas, TX 75225




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
       20-60788-rbk Doc#1 Filed 12/08/20 Entered 12/08/20 14:57:10 Main Document Pg 7 of 8


                                       UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF TEXAS
                                                WACO DIVISION
  IN RE:   Cathedral Hotel Group, LP                                               CASE NO

                                                                                  CHAPTER        11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 12/8/2020                                          Signature   /s/ Kirit Daftary
                                                                    Kirit Daftary
                                                                    Manager, Kira Hospitality, LLC




Date                                                    Signature
20-60788-rbk Doc#1 Filed 12/08/20 Entered 12/08/20 14:57:10 Main Document Pg 8 of 8



                          BBG, Inc.
                          8300 Douglass Avenue, Suite 600
                          Dallas, TX 75225



                          Holiday Hospitality Franchising, Inc.
                          c/o Corporate Law Department
                          Three Ravina Dr., Suite 100
                          Atlanta, GA 30346-2149


                          IHG Management (Maryland), LLC
                          8844 Columbia 100 Parkway
                          Columbia, MD 21045



                          SSHCOF III-PDOF IR-A CC, LLC
                          c/o Lisa Wolgast
                          Morris Manning Martin, LLP
                          3343 Peachtree Rd. NE, Suite 1600
                          Atlanta, GA 30326
